United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2089
                                   ___________

Kenneth Bell; Cleophus Mack,            *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
State of Missouri,                      *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: October 31, 2007
                                 Filed: November 5, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Missouri prisoners Kenneth Bell and Cleophus Mack appeal the district court’s1
28 U.S.C. § 1915A(b) preservice dismissal of their complaint. Upon de novo review,
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (standard of
review), we conclude dismissal was proper because the five-year limitations period
had expired. See Mo. Rev. Stat. § 516.120(4); Wallace v. Kato, 127 S. Ct. 1091, 1094
(2007) (holding § 1983 actions are characterized as personal-injury actions for
purposes of determining which state statute of limitations to apply). However, we

      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
modify the judgment to be with prejudice, see Botten v. Shorma, 440 F.3d 979, 980-
81 (8th Cir. 2006) (affirming dismissal of plaintiff’s complaint with prejudice on
statute of limitations grounds), and we affirm the judgment as modified. See 8th Cir.
R. 47B.
                         ______________________________




                                         -2-